            Case 2:21-cv-00733-RAJ-BAT Document 23 Filed 09/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
12
     T-MOBILE USA INC,
13
                                Petitioner,               CASE NO. 2:21-cv-00733-RAJ-BAT
14
             v.                                           PROPOSED ORDER GRANTING
15                                                        AMENDED PETITION AND
     VERITY WIRELESS INC,                                 AFFIRMING ARBITRATION
16                                                        AWARD
                                Respondent.
17
            Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
18
     United States Magistrate Judge, any objections or responses to that, and the remaining record,
19
     the Court finds and ORDERS:
20
            (1)     The Court ADOPTS the Report and Recommendation.
21
            (2)     The Amended Petition of T-Mobile USA Inc. (Dkt. 13) is GRANTED; the
22
     temporary injunction granted by The Hon. Faith Ireland (Ret.) on May 13, 2021, in the matter
23
     styled T-Mobile USA, Inc. v. Verity Wireless, Inc., JAMS Arbitration Reference No. 1160024282
     PROPOSED ORDER GRANTING AMENDED
     PETITION AND AFFIRMING
     ARBITRATION AWARD - 1
           Case 2:21-cv-00733-RAJ-BAT Document 23 Filed 09/21/21 Page 2 of 2




 1   is CONFIRMED.

 2         (3)    The Clerk is directed to send copies of this Order to the parties and to Judge

 3   Tsuchida.

 4         Dated this 21st day of September, 2021.

 5

 6
                                                        A
                                                        The Honorable Richard A. Jones
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     PROPOSED ORDER GRANTING AMENDED
     PETITION AND AFFIRMING
     ARBITRATION AWARD - 2
